11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

William S. Watson and Jodi Watson,            * From the 42nd District Court
                                               of Coleman County,
                                               Trial Court No. CV06350.

Vs. No. 11-18-00064-CV                        * February 28, 2020

Myron Lynn Schrader,                          * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against William S. Watson and Jodi Watson.